DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Remarks

Applicant argument/remarks made in the Amendment filed on 01/13/2021 have been fully considered but were not found to be persuasive. Claims 1-22 are pending. Claims 1, 2, 4, 6, 7, 12, 13, 15, 17, and 18 have been amended. New claims 23-27 have been filed. No new matter has been added. Claims 3, 5, 10, 14, 16, and 21 have been canceled.

In response to Applicant’s argument in page 8-9 recites: “Perez does not explicitly disclose a method using a subset of data from the data at the data hub of generating the document package including the steps "receive a request to generate a document package ... Perez and Cortes do not teach "wherein the subset of data is linked to a process pattern that indicates a type of required document for the document package." It is contrary to teachings of ...  Perez and Cortes do not teach "receive and store a modified version of the document package containing at least one electronic signature in response to at least one electronic signature request, wherein the processor can detect an electronic signature event at the data hub and capture data from the electronic signature event for storage as part of the document package.”

With respect to the Applicant’s argument above, Examiner has newly cited new sections of existing prior art references and updated mappings to response for Applicant’s arguments Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. 
Furthermore, as for the amendment made to the claims, Examiner is relying on a new secondary reference to address the change to scope of amended claim limitations. Therefore, this office action is based on a new ground of rejection and made final. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections of the prior art Painter et al., US 2018/0204253. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 12, 19, 20, 22, 23, 24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Alvarez et al. US 2018/0349778, hereinafter Perez in view of Painter et al., US 2018/0204253, hereinafter, Painter.

As per claim 1, (Currently Amended) (With respect to claim1, Perez teaches) A system, comprising a processor and a non-transient data memory storage, the non-transient data memory storage containing machine-readable instructions for execution by the processor, the machine-readable instructions configured to, when executed by the processor: (Perez in paragraph [0087] lines 1-13)

 load and store data from a plurality of source systems at a data hub implemented by a non-transient data store; (Perez in paragraph [0054] lines 1-7 discloses distribution server which facilitate sharing of enterprise resources (i.e., “a plurality of source systems”) by proving services such as fetching (i.e., “loading”) and storing data from a plurality of sources: 
Perez [0054] “The fourth computing device 58 may be a collabo ration and distribution server which facilitates sharing of enterprise resources 148 across the network 60. The resources 148 may be stored on the computing device 58 or a linked computing device(s). The REST API 34 is easily accessible from any work flow engine in order to fetch, update and save data 20 to/from the database”)

define and store, at the data hub, process pattern for digitization of documents, the process pattern indicating document types;  (Perez in paragraph [0027] discloses a method of identifying repetitive steps in a business processes and reusing the repetitive steps such sweeping changes of document properties (i.e., “document types”) across processes: Perez [0027] in lines 20-28: Then, they are able to consistently and repetitively reuse the externally-stored data across business processes with all the advantages enjoyed by the domain-specific activity types such as sweeping changes of document properties across processes, consistent connections between behavior and data for domain activities, and extensible generation patterns when targeting specific deployment platforms.)
receive a request to generate a document package at the data hub, the request indicating a target unit, (Perez in paragraph [0001] teaches generating a domain-specific business objects (i.e., “generating a document package indicating a target unit): Perez lines 1-6: The exemplary embodiment relates to business process design and finds particular application in connection with a system and method for generating complex integrated development environments for domain-specific business processes that enable externalization and sharing of domain-specific business objects.)

the request linked to the process pattern; generate and store, at the data hub, the document package using a subset of data from the data at the data hub and physical documents converted to electronic format according to the process pattern, the document package stored at the data hub for subsequent search and retrieval, wherein the subset of data is linked to a process pattern  (Perez teaches identifying a set of generation patterns 210, 212, 214, 216  in FIG 6-9. As an example, a subset of OCR (i.e., “physical documents converted to electronic format” as claimed) processing pattern may include GET service call (i.e., “linked to the process pattern” as claimed) for scanned document (Perez [0083] lines 3-11: Specifically, a domain-independent process model 42 is generated, by the BPMN generator 40. The BPMN code for the process model is enriched with a set of generation patterns 210, 212, 214, 216 (described below with reference to FIGS. 6-9). Perez [0095] lines 1-5: The generation patterns illustrated in FIGS. 6-9 may be combined in various ways. For example, an OCR process may include a GET service call for a scanned document. After an OCR activity, a created OCR document is posted to the database with a PUT call.)

(With respect to claim 1, Perez does not explicitly disclose) that indicates a type of required document for the document package; transmit the document package to the target unit; 
However, Painter in paragraph [0024] teaches a method of generating a digital document using the input from a dealer and adding to the contract package for the order (i.e., “a type of required document for the document package” as claimed): Painter [0024] lines 19-23: The various dealer inputs may be provided to the document service and the document service can generate digital documents using the inputs. The documents may be added to the contract package for the order.)
 (Furthermore, Perez also does not explicitly disclose a step for detecting electronic signature event as a part of the generating document package) and receive and store a modified version of the document package containing at least one electronic signature in response to at least one electronic signature request, wherein the processor can detect an electronic signature event at the data hub and capture data from the electronic signature event for storage as part of the document package.  
However, Painter in paragraph [0034] discloses a method of associating a document with the order and push the document(s) to the client application (i.e., “at least one electronic signature request” as claimed) for signature. Upon receiving a digital signature (i.e., “detect an electronic signature event” as claimed) by the consumer, the computer system can interact with the consumer's bank's computer system: (Painter [0034] 5-14:  the computer system can generate a final copy of the ownership agreement and other documents associated with the order and push the document(s) to the client application for signature on a client computing device (e.g., a mobile device). Upon receiving a digital signature by the consumer, the computer system can interact with the consumer's bank's computer system to withdraw an initial payment from the consumer's bank account and transfer funds to purchase the vehicle from the financing provider's bank to the seller's bank.)

Thus, one person having ordinary skill in the art to combine teachings of Painter into the system of Perez for the advantageous purpose of providing a service for packaging document electrically which allow user access with the most up-to-dated state of documents for the latest changes of businesses development, impacting enhanced productivity and user experiences.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Painter into the system of Perez because, they are analogous art as being directed to the same field of endeavor, the method of implementing BPM (Business Process Management) system.  (See Perez FIG.1-5 and Painter FIG.1, paragraph [0011])
Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Painter and further in view of Mos, US 20180039921 hereinafter, Mos.

As per claim 2, (Currently Amended) The system of claim 1, wherein the document package is associated with a document package identifier, wherein the machine-readable instructions are configured to (Perez does not explicitly discloses a method of monitoring or detecting changes of documents within the scope of system) monitor the document package at the data hub, detect a document change notification, and store the change notification in association with the document package identifier as part of an audit log.  
However, Mos discloses a method of monitoring events issued (e.g., “monitor the document package at the data hub, detect a document change notification”) by the domain-specific (e.g., “document package”) monitoring infrastructure:
(Mos [0054] “Another feature of the GDPS is the connectivity to monitoring systems. A detailed implementation of domain-specific monitoring is beyond the scope of this disclosure so there is only a reference to the connection of such capabilities to the studios herein. The GDPS 52 is configured to listen to monitoring events issued by the domain-specific monitoring infrastructure and display them accordingly on the various process elements. Because of the generated nature of the GDPS 52, these connections actually happen at a meta-model-layer and are successively brought on the graphical diagrams by various model transformations.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Mos into the combined system of Perez for the advantageous purpose of providing monitoring services on any changes of documents and notifying users with changes because it keeps the user up-to-dated with most recent changes of businesses.

As per claim 3, (Canceled)

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Painter and further in view of Amtrup US 20150110362, hereinafter Amtrup.

As per claim 4, (Currently Amended) The system of claim 1, wherein the machine- readable instructions are configured to assign the document package to a (Perez does not explicitly discloses providing a feature for user id or checking the access role and the target unit) user identifier having an access role, wherein prior to transmission, the machine- readable instructions are configured to check the access role and the target unit.  
However, Amtrup discloses a method of checking the access role at the target unit (Amtrup [0148] Account-identifying information may also include "identifiers" as defined above, as well as any type of financial information that may be used to identify and/or gain authorized access to a financial account, such as an account balance, account activity/transaction history, identity of one or more financial processing/servicing entities (e.g. VISA, AMERICAN EXPRESS, PAYPAL, or the like), etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Amtrup into the combined system of Perez for the advantageous purpose of providing a feature of security authentication step for users to enter security access required resources.

As per claim 5, (Canceled)

Claims 6, 7, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Painter and further in view of Poornachandran US 20140222578, hereinafter Poornachandran and Erickson, US 20170123863 hereinafter Erickson

As per claim 6, (Currently Amended) The system of claim 5, wherein the document further comprising (Perez does not explicitly disclose) an electronic signature event listener to process the electronic signature event in real-time.  
However, Erickson discloses implementing event capture method using genetic event hander/listener API:
(Erickson [0085] The module APIs 826 can include the event handler API 304 (FIG. 3), the configuration API 404, the provisioning API 406, the testing API 408, the health API 410, the inventory API 412, and the generic event listener API 414 (all FIG. 4))

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Poornachandran into the combined system of Perez for the advantageous purpose of implementing genetic event driven programming structure.

As per claim 7, (Currently Amended) The system of claim 6, further comprising (Perez does not explicitly discloses) an electronic signature event handler to receive the electronic signature [[events]] event in real-time from the electronic signature event listener 
 With respect to claim 7, Erickson discloses “listener” and “hander” as a genetic programing components (API) required for handling an event and therefore, claim 7 is also rejected under the same rationale as claim 6.

As per claim 8, (Original) The system of claim 1 wherein the (Perez discloses a method of defining domain specification (e.g., “process pattern”) by linking between domain-specific services (e.g., “business function”), domain-specific business objects (e.g., “domain or application”), domain-specific activity types): process pattern is linked to a business function, domain or application.  (Perez [0042] “The domain specification 16 defines the organization domain independently of any process definition. The domain specification 16 includes domain-specific business objects 20, domain-specific services (DSServices) 22, and domain-specific activity types (DSActivityTypes) 24 and links between them.”)

As per claim 9, (Original) The system of claim 1 wherein the process pattern indicates (Perez discloses BPM source and target business objects are consist of number of business objects) a number of required documents for the document package. (Perez [0065] A business object 20 can be linked to another business object 20 by a data relation (DataRelation) 170. Each data relation 170 includes a set of features including a source cardinality, a target cardinality, and a containment property. The source cardinality is the number of source business objects in the relation (e.g., selected from 1, 2, and many). The target cardinality is the number of target business objects in the relation (e.g., selected from 1, 2, and many). 

As per claim 10, (Canceled)

As per claim 11, (Original) The system of claim 1 wherein the processor integrates with one or more (Perez discloses a method of capturing scanned document using OCR process and storing the document via GET/PUT REST API calls to retrieve or post scanned documents from/into database) scanners to capture scanner data for the document package, the one or more scanners capturing the physical documents.  
(Perez [0095] The generation patterns illustrated in FIGS. 6-9 may be combined in various ways. For example, an OCR process may include a GET service call for a scanned document. After an OCR activity, a created OCR document is posted to the database with a PUT call.)

As per claim 12, (Currently Amended) A non-transitory machine-readable medium storing instructions configured to, when executed by [[the]] a processor, using a subset of data from the data at the data hub and physical documents converted to electronic format according to the process pattern, the document package stored at the data hub for subsequent search and retrieval, wherein the subset of data is linked to a process pattern that indicates a type of required document for the document package; [[and]] transmit the document package to the target unit; and receive and store a modified version of the document package containing at least one electronic signature in response to at least one electronic signature request, wherein the processor can detect an electronic signature event at the data hub and capture data from the electronic signature event for storage as part of the document package.   
Claims 12 is analogous to Claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, The machine-readable medium of claim 12, wherein the document package is associated with a document package identifier, wherein the document services is configured to monitor the document package at the data hub, detect a document change notification, and store the change notification in association with the document package identifier as part of an audit log.
Claims 13 is analogous to Claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 14, (Canceled)
 
As per claim 15, (Currently Amended) The machine-readable medium of claim 12, wherein the document services is configured to assign the document package to a user identifier having an access role, wherein prior to transmission, the document services is configured to check the access role and the target unit. 
Claims 15 is analogous to Claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Canceled)

As per claim 17, (Currently Amended) The machine-readable medium of claim [[16]] 12, wherein the instructions are configured to execute an electronic signature event listener to process the electronic signature event in real-time.  
Claims 17 is analogous to Claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Currently Amended) The machine-readable medium of claim 17, wherein the instructions are configured to execute an electronic signature event handler to receive the electronic signature [[events]] event in real-time from the electronic signature event listener.
Claims 18 is analogous to Claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, (Original) The machine-readable medium of claim 12 wherein the process pattern is linked to a business function, domain or application.  
Claims 19 is analogous to Claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, (Original) The machine-readable medium of claim 12 wherein the process pattern indicates a number of required documents for the document package.
Claims 20 is analogous to Claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 21, (Canceled)

As per claim 22, (Original) The machine-readable medium of claim 12 wherein the processor integrates with one or more scanners to capture scanner data for the document package, the one or more scanners capturing the physical documents.  
Claims 22 is analogous to Claim 11 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 23, (New) A system comprising a processor and a non-transient data memory storage, the non- transient data memory storage containing machine-readable instructions for execution by the processor, the machine-readable instructions configured to, when executed by the processor: load and store data from a plurality of source systems at a data hub implemented by a non-transient data store; define and store, at the data hub, process pattern for digitization of documents, the process pattern indicating document types; receive a request to generate a document package at the data hub, the request indicating a target unit, the request linked to the process pattern; generate and store, at the data hub, the document package using a subset of data from the data at the data hub and physical documents converted to electronic format according to the process pattern, the document package stored at the data hub for subsequent search and retrieval; transmit the document package to the target unit; and detect an electronic signature event at the data hub and capture data from the electronic signature event for storage as part of a modified version of the document package, 
The above Claim limitations are analogous to claim 1 and is rejected under the same rationale as indicated above.

(With respect to claim 23, Perez does not explicitly disclose) and execute an electronic signature event listener to process the electronic signature event in real-time.  
However, Painter in paragraph [0034] discloses a method of associating a document with the order and push the document(s) to the client application (i.e., “at least one electronic signature request” as claimed) for signature. Upon receiving a digital signature (i.e., “detect an electronic signature event” as claimed) by the consumer, the computer system can interact with the consumer's bank's computer system: (Painter [0034] 5-14:  the computer system can generate a final copy of the ownership agreement and other documents associated with the order and push the document(s) to the client application for signature on a client computing device (e.g., a mobile device). Upon receiving a digital signature by the consumer, the computer system can interact with the consumer's bank's computer system to withdraw an initial payment from the consumer's bank account and transfer funds to purchase the vehicle from the financing provider's bank to the seller's bank.)
Thus, one person having ordinary skill in the art to combine teachings of Painter into the system of Perez for the advantageous purpose of providing a service for packaging document electrically which allow user access with the most up-to-dated state of documents for the latest changes of businesses development, impacting enhanced productivity and user experiences.

As per claim 24, (New) The system of claim 23, (Perez does not explicitly disclose) wherein the machine-readable instructions are configured to receive and store a modified version of the document package containing at least one electronic signature in response to at least one electronic signature request.  
However, Painter in paragraph [0034] discloses a method of associating a document with the order and push the document(s) to the client application (i.e., “receive and store a modified version of the document package” as claimed) for signature. Upon receiving a digital signature (i.e., “in response to at least one electronic signature request” as claimed) by the consumer, the computer system can interact with the consumer's bank's computer system: (Painter [0034] the computer system can generate a final copy of the ownership agreement and other documents associated with the order and push the document(s) to the client application for signature on a client computing device (e.g., a mobile device). Upon receiving a digital signature by the consumer, the computer system can interact with the consumer's bank's computer system to withdraw an initial payment from the consumer's bank account and transfer funds to purchase the vehicle from the financing provider's bank to the seller's bank.)
Thus, one person having ordinary skill in the art to combine teachings of Painter into the system of Perez for the advantageous purpose of providing a service for packaging document electrically which allow user access with the most up-to-dated state of documents for the latest changes of businesses development, impacting enhanced productivity and user experiences.

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Painter and further in view of Bui et al., US 20180239959, hereinafter Bui.

As per claim 25, (New) The system of claim 23, (Perez discloses a step for identifying version of business documents (i.e., “document” and link to other versions if a document is to be modified. However, Perez does not explicitly disclose a step for generating a notification in the event of change of a document) wherein the document package is associated with a document package identifier, wherein the machine-readable instructions are configured to monitor the document package at the data hub, detect a document change notification, and store the change notification in association with the document package identifier as part of an audit log.  (Perez [0062] lines 9-14: The version represents the version of the business object, which allows it to be linked to other versions(s) for example, if a document is to be modified. The description may list parts of the document. Each of these pieces of information may be in the form of a string of characters (EString).)
However, Perez in view of Bui teaches a method of generating a notification when there is an update regarding execution of documents (Bui [0151]: For instance, a user (e.g., an executive) can subscribe to updates, such as completions of tasks or specific actions (e.g., the user can specify that he/she is interested in receiving updates regarding executions of documents, negotiations, new versions of documents, and so on), and the system 100 can generate and provide notifications (e.g., in substantially real-time, or the system can obtain a threshold number of updates, or wait a threshold amount of time, to provide notifications).)
Thus, one person having ordinary skill in the art to combine teachings of Bui into the combined system of Perez for the advantageous purpose of providing notification service to the users with update of documents for staying up-to-dated with the business development to benefit improved user experiences.

As per claim 26, (New) The system of claim 23, (Perez discloses) wherein the subset of data is linked to a process pattern that indicates a type of required document for the document package.  (Perez in paragraph [0027] discloses a method of identifying repetitive steps in a business processes (i.e., “linked to a process pattern”) and reusing the repetitive steps such sweeping changes of document properties (i.e., “type of required document”) across processes: Perez [0027] in lines 20-28: Then, they are able to consistently and repetitively reuse the externally-stored data across business processes with all the advantages enjoyed by the domain-specific activity types such as sweeping changes of document properties across processes, consistent connections between behavior and data for domain activities, and extensible generation patterns when targeting specific deployment platforms.)

As per claim 27, (New) The system of claim 23, (Perez discloses) wherein the process pattern is linked to a business function, domain or application.  (Perez [0016] lines 17-20: A process is executed with the domain-independent process model. The process execution includes generating one or more calls to the application program interface to perform functions with respect to business objects in the database.)


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

MONITORING SYSTEM AND METHOD FOR MONITORING THE OPERATION OF DISTRIBUTED COMPUTING COMPONENTS (GESMANN, US 2014/0337510) - Certain example embodiments relate to a monitoring system for monitoring the operation of distributed computing components.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 


/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154